Citation Nr: 1023680	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as secondary to a service connected spinal 
disability.

2.  Entitlement to service connection for a sinus disorder, 
including as a result of exposure to Mustard Gas.  

3.  Entitlement to an evaluation in excess of 10 percent for 
orthopedic manifestations of status post (s/p) lumbar 
laminectomy for the period prior to June 15, 2009.

4.  Entitlement to an evaluation in excess of 20 percent for 
orthopedic manifestations of s/p lumbar laminectomy for the 
period beginning June 15, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 
1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Muskogee, Oklahoma.  In March 
2009, the Board remanded the Veteran's claims for additional 
development.  Subsequently, all of the claims other than 
those for service connection for headaches, service 
connection for a sinus disorder, and an increased rating for 
a lumbar spine disorder were granted by the RO/AMC.  These 
remaining claims were returned to the Board for appellate 
disposition.

The Board notes that the Veteran submitted a written 
statement from a private physician indicating that he cannot 
work in his current occupation due to a combination of his 
lumbar and cervical spine disabilities, which together 
prevent him from doing heavy manual labor.  This raises the 
issue of entitlement to at total rating by reason of 
individual unemployability.  Insofar as this issue was not 
adjudicated by the RO, it is referred thereto for initial 
action.
 

FINDINGS OF FACT

1.  The evidence does not show that the Veteran's headaches 
were caused by a disease or injury in service and there is no 
competent evidence that they are related to the Veteran's 
lumbar or cervical spine disabilities.

2.  The evidence does not show that the Veteran has a sinus 
disorder that was caused by a disease or injury in service, 
including exposure to mustard gas.

3.  The evidence does not show that the Veteran's lumbar 
spine disability was characterized by forward flexion that 
was limited to 60 degrees or less, or a combined range of 
motion of the thoracolumbar spine of 120 degrees or less, or 
muscle spasm severe enough to result in an abnormal gait or 
abnormal spinal contour prior to June 15, 2009.

4.  The evidence does not show that the Veteran had any type 
of spinal ankylosis or any incapacitating episodes of 
intervertebral disc syndrome at any time relevant to this 
appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches were 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

2.  The criteria for service connection for a sinus disorder 
were not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.316 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for orthopedic manifestations of s/p lumbar laminectomy were 
not met prior to June 15, 2009. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2009).

4.  The criteria for an evaluation in excess of 20 percent 
for orthopedic manifestations of s/p lumbar laminectomy were 
not met after June 15, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2006, 
prior to the rating decision appealed herein, that explained 
VA's duties to assist him with the development of his claim 
and also explained what the evidence needed to show in order 
to establish service connection for a claimed disability.  A 
second VCAA letter dated in June 2006, also prior to the 
rating decision appealed herein, again explained VA's duty to 
assist the Veteran, what the evidence needed to show to 
establish service connection for a claimed disability and, 
additionally, explained that in order to establish 
entitlement to a higher rating for a service connected 
disability the evidence needed to show that the Veteran's 
service connected disability got worse.  This included 
specific notice of the presumptions applicable to Mustard Gas 
exposed Veterans.  Another VCAA letter was sent to the 
Veteran in April 2009 which again provided this information 
and, additionally, explained the manner whereby VA assigns 
disability ratings and effective dates.  The Veteran's claim 
was readjudicated in a February 2010 supplemental statement 
of the case (SSOC) thereby curing any pre-decisional notice 
error. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, VA treatment records, 
some private treatment records, and written submissions by 
the Veteran.  VA examinations were also provided in 
connection with the claims being decided herein.

For the reasons set forth above, the Board finds that VA 
complied with the requirements of the VCAA in this case. 

II.  Prior Remand

This case was remanded by the Board in March 2009.  A Veteran 
has a right to substantial compliance with the instructions 
that are set forth in a Board remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. 
App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 
147 (2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with). 

In this case, remand instructed that (1) the Veteran be 
provided with VCAA notice that complied with changes in the 
interpretation of the law that occurred subsequent to the 
filing of his claim; (2) that the Veteran be contacted and 
requested to provide information concerning all treatment 
that he received for the disorders at issue in his appeal; 
(3) that the Veteran be provided a comprehensive examination 
of his spine, and (4) if warranted by the evidence, that the 
Veteran be provided examinations addressing the etiology of 
the Veteran's headaches and sinus disorder.

The Veteran was provided VCAA notice that complied with 
current law in April 2009.  Although that notice did not 
fully comply with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) overruled in part, sub nom Vazquez-Flores v. Shinseki, 
-- F.3d --. 2009 WL 2835434 (Fed. Cir. 2009), as was directed 
in the March 2009 remand, the Board notes that Vazquez was 
since overruled in relevant part and such notice is no longer 
required.  The VCAA notice that was provided satisfied the 
remand instruction in all other respects.  The April 2009 
letter also requested that the Veteran identify all treatment 
that he received for this disabilities at issue herein; 
however, the Veteran did not respond.  The Veteran was 
provided VA examinations that were adequate and that 
substantially complied with the instructions set forth in the 
remand.  

For these reasons, the Board finds that VA complied with 
Stegall and Dyment in this case.

III.  Service connection

The Veteran contends that he has headaches and a sinus 
condition that are the result either of a disease or injury 
that was incurred during his service or which were caused or 
aggravated by a service connected disability.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where 
a disability is proximately due to, or the result of, a 
service connected disability.  38 C.F.R. § 3.310(a).  
Additionally, any increase in severity of a non-service 
connected disease or injury that is proximately due to, or 
the result of, a service connected disability, will be 
service connected.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In some cases, the nexus requirement may be satisfied by a 
regulatory presumption.  Here, the Veteran claims that he was 
exposed to Mustard Gas during his service.  In cases where 
the evidence shows that a Veteran has full body exposure to 
nitrogen or sulfur mustard during service, a nexus to a 
disease or injury in service is presumed if the Veteran 
develops chronic conjunctivitis; keratitis, corneal 
opacities; scar formation; cancers of the nasopharynx, 
larynx, lung (except mesothelioma), or squamous cell 
carcinoma of the skin; laryngitis; bronchitis; emphysema; 
asthma; or chronic obstructive pulmonary disease.  Where the 
exposure was to nitrogen mustard, service connection for 
acute nonlymphocytic leukemia is also presumed.  38 C.F.R. § 
3.316.   However, the presumption is inapplicable if the 
exposure was due to the Veteran's willful misconduct and it 
may be overcome if affirmative evidence establishes that a 
non-service related supervening condition or event caused the 
claimed disorder.  Id. 

	A.  Headaches

The Veteran's service treatment records do not show any 
complaints of, or treatment for, chronic headaches.  On a 
Report of Medical History dated in March 1973 the Veteran 
denied experiencing frequent or severe headaches.  His 
separation examination of the same date did not note that the 
Veteran experienced headaches.  In May 1973 the Veteran 
signed a Statement of Medical Condition indicating that there 
was no change in his medical condition since his separation 
examination.  Moreover, the Veteran did not contend that his 
headaches were present during his service.  Rather, he 
contends that his service connected back disabilities caused 
his headaches.

Post-service treatment records do not show complaints of, or 
treatment for, chronic headaches.  In April 2005 the Veteran 
provided a list of medical appointments upon which he wrote 
that he sought medical treatment for a headache in December 
2004.  This is more than 30 years after the Veteran's 
service.  No private treatment record is available 
documenting this medical appointment.

At a VA examination that was performed in July 2009 the 
Veteran reported that he had "real bad" headaches on a 
daily basis for approximately 4 or 5 years.  These were 
sometimes accompanied by sinus drainage.  The headaches were 
dull and were not associated with light or noise sensitivity, 
nausea, or vomiting.  The Veteran reported a family history 
of headaches and he told the examiner that the Veteran's 
father had bad sinus headaches.  The Veteran explained that 
bad weather aggravated both his sinus disorder and his 
headaches.  The examiner opined that the Veteran had 
combination headaches that were comprised of sinus headaches 
and muscle contraction headaches.  The examiner did not 
associate the Veteran's headaches with either of his spinal 
disabilities.

The Veteran was also examined with respect to his sinuses in 
April 2009.  At that examination the Veteran reported that 
his headaches and sinus drainage onset in 1973 and that sinus 
drainage was his primary difficulty at that time.  The 
physician who performed that examination opined that the 
Veteran's headaches were less likely than not etiologically 
related to the Veteran's service.  He opined that any 
relationship between the Veteran's headaches and his spinal 
disability would amount to "conjecture and speculation."

The competent evidence does not establish a relationship 
between the Veteran's headaches and his military service or a 
service connected disability.  While the Veteran is competent 
to describe the symptoms associated with his headaches, he 
lacks the medical expertise necessary to establish that his 
headaches are caused or aggravated by his spinal 
disabilities.  See, e.g. Wallin v. West, 11 Vet. App. 509, 
514 (1998).  See also, e.g., Espiritu v. Derwinski,  2 Vet. 
App. 492, 494-495 (1992).  Moreover, in April 2009 a 
physician examined the Veteran and, based upon the 
examination of the Veteran's reported history, assessed the 
Veteran's headaches as resulting from a combination of sinus 
headaches and muscle contraction headaches, neither of which 
are related to a spinal disability.  There is no competent 
evidence to the contrary in the claims file.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable with respect to the instant claim 
because the preponderance of the evidence is against the 
claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for headaches is denied.

	B.  Sinus Disorder

The Veteran's service treatment records do not show 
complaints of, or treatment for, a sinus disorder.  The 
Veteran did not report a sinus disorder on the "Report of 
Medical History" that he completed in conjunction with his 
separation examination and that examination did not indicate 
that the Veteran had a sinus disorder.  

As noted above, at an April 2009 VA examination the Veteran 
reported that he had sinus problems since 1973 or soon after 
leaving the service.  His primary problem was drainage.  The 
Veteran reported that he sought treatment for his sinus 
problem in 2000 but that the physician could not find 
anything wrong.  The Veteran reported that he used over the 
counter drugs to treat his sinus problem.  The Veteran noted 
that he seemed to have some seasonal allergies and that when 
he was exposed to dust he experienced increased congestion 
and drainage.  The examiner noted that sinus x-rays that were 
performed in June 2007 were interpreted as normal.  The 
examiner also ordered new sinus x-rays which were also 
interpreted as normal.  The examiner noted that the Veteran 
had a deviated nasal septum but that the Veteran denied any 
trauma to his nose.  There was no evidence of sinusitis.  The 
examiner opined that it was less likely than not that the 
Veteran had a sinus disorder that was etiologically related 
to his service.

The Veteran contended that he was exposed to Mustard Gas or 
Lewisite in August 1972 when he was sprayed with an unknown 
gas while camping in the field.  The Veteran admitted that he 
did not know what the gas was, but he reported that it burned 
his skin and that he had difficulty breathing for a while 
afterwards.  The Veteran is not listed in the Department of 
Defense database of personnel who participated in events 
involving exposure to Mustard Gas.  The evidence does not 
show that the Veteran was exposed to Mustard Gas during his 
service.  In any event, sinus disorders are not subject to 
presumptive service connection for Mustard Gas or Lewisite 
exposed Veterans and there is no competent evidence of a 
nexus between the Veteran's claimed exposure to Mustard Gas 
and any current sinus disorder.  Further, the VA examiner did 
not diagnose a sinus disorder.  While a deviated nasal septum 
was diagnosed there is no evidence that this is related to a 
disease or injury that occurred during the Veteran's service.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

IV. Increased Rating

The Veteran contends that his low back disability is more 
severe than is contemplated by the 10 percent rating that is 
in effect for the orthopedic manifestations thereof during 
the period prior to June 15, 2009 and the 20 percent rating 
that is in effect for such disability thereafter.  The 
Veteran has a separate rating for left lower extremity 
radiculopathy that is not part of this appeal.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's s/p lumbar laminectomy/discectomy is rated by 
analogy to 38 C.F.R. § 4.71a, diagnostic code 5237, which 
incorporates the general rating formula for diseases and 
injuries of the spine.  The Board notes that while the 
evidence shows that the Veteran has degenerative disc disease 
of the lumbar spine, this disorder is also rated pursuant to 
the general rating formula for diseases and injuries of the 
spine and thus use of that diagnostic code would result in 
the same rating.  38 C.F.R. § 4.71a, diagnostic code 5242.

Pursuant to the general rating formula for diseases and 
injuries of the spine a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine that is greater 
than 60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine that is greater than 30 degrees 
but is not greater than 40 degrees; or a combined range of 
motion of the thoracolumbar spine that is greater than 120 
degrees but not greater than 235 degrees; or a combined range 
of motion of the cervical spine that is greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness that does not result in an 
abnormal gait or an abnormal spinal contour; or a vertebral 
body fracture with the loss of 50 percent or more of the 
height thereof.  A rating of 20 percent is assigned for 
forward flexion of the thoracolumbar spine that is greater 
than 30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine that is greater than 15 degrees 
but not greater than 30 degrees; or a combined range of 
motion of the thoracolumbar spine that is not greater than 
120 degrees; or a combined range of motion of the cervical 
spine that is not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A rating of 30 percent is assigned for 
forward flexion of the cervical spine that is 15 degrees or 
less or where there is ankylosis of the entire cervical 
spine.  An evaluation of 40 percent is assigned for 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is assigned where there is 
unfavorable ankylosis of the entire spine.  These rating 
criteria apply with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

There are also alternative criteria for rating intervertebral 
disc syndrome based upon incapacitating episodes.  Under the 
alternative criteria, a 10 percent rating is assigned when 
the Veteran has incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least one, but 
less than two, weeks during the previous 12 month period.  A 
20 percent rating is assigned when the Veteran has 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two, but less than four, 
weeks during the previous 12 month period.  A 40 percent 
rating is assigned when the Veteran has incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four, but less than six, weeks during 
the previous 12 month period.  A 60 percent rating is 
assigned when the Veteran has incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the previous 12 month period.  Id.  An 
incapacitating episode is defined by regulation as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes at Note 1. 

The Veteran's lumbar spine was first examined by VA in 
connection with this claim in May 2006.  At that time the 
Veteran complained of low back pain which, together with his 
neck pain, made it difficult to perform tasks associated with 
his cattle ranching occupation.  The Veteran could flex his 
lumbar spine forward to 80 degrees, extend to 25 degrees, 
laterally flex to 30 degrees on each side, and rotate to 30 
degrees in each direction.  The limiting factor was pain.  
There was no additional limitation of motion upon repetitive 
motion testing.  However, the Veteran described additional 
limitation during flare ups which occurred after he lifted 
heavy objects or otherwise injured his back.  This resulted 
in increased pain with motion and muscle spasm.  The Veteran 
denied experiencing any incapacitating episodes of 
intervertebral disk syndrome within the prior 12 months. 

Private and VA treatment records show treatment for 
degenerative disc disease.  The Veteran's private physician 
opined that the Veteran's lumbar and cervical spine pain 
limited his ability to farm because such occupation requires 
fairly heavy labor and the Veteran's ability to tolerate 
heavy work was limited.  The physician opined that the 
Veteran should avoid lifting, pushing, or pulling more than 
35 pounds and should not perform repetitive overhead work.

The Veteran was reexamined by VA on June 15, 2009.  At that 
time the Veteran continued to complain of back pain, 
explaining that a laminectomy and diskectomy that he had at a 
private facility in 2004 did not help his back pain.  He did 
not describe any flare ups of his back disorder. 

The Veteran was observed to be able to get in and out of a 
chair without difficulty.  His gait was normal.  He was able 
to stand straight with the pelvis level.  He was able to bend 
forward 65 to 75 degrees with three repetitions of motion.  
He could extend his back to 20 degrees with pain on motion.  
He could bend 10 degrees to either side without pain.  He 
could rotate his back 15 degrees to the left and 25 degrees 
to the right.  He did not have weakness, excess fatigability, 
or incoordination, but he did have pain with motion.  The 
Veteran had muscle spasms in his low back.  X-rays showed 
hyperlordosis and degenerative disc disease.  There was no 
ankylosis.  Although there were some associated neurological 
symptoms, those were the subject of a separate February 2010 
rating decision that granted service connection for left 
lower extremity radiculopathy and are therefore not part of 
this appeal.

The evidence does not show that the Veteran met the criteria 
for a rating in excess of 10 percent for the period prior to 
June 15, 2009.  Prior to that time there was no evidence of 
forward flexion of the spine to 60 degrees or less, a 
combined range of motion of the thoracolumbar spine that was 
limited to 120 degrees or less, or muscle spasm or guarding 
that was severe enough to result in an abnormal gait or 
abnormal spinal contour.  There was also no evidence of 
incapacitating episodes of intervertebral disc syndrome as 
that term is defined by the applicable regulation.

Likewise, the evidence does not show that the Veteran met the 
criteria for a rating in excess of 20 percent for the period 
beginning June 15, 2009.  Forward flexion of his 
thoracolumbar spine was not limited to 30 degrees or less and 
the Veteran did not have any type of spinal ankylosis.  There 
was no evidence of incapacitating episodes of intervertebral 
disc syndrome so the alternative rating criteria pertaining 
thereto are inapplicable.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's pain and limited motion of the thoracolumbar spine 
are specifically contemplated by the rating schedule.  There 
is no evidence that the Veteran was ever hospitalized as a 
result of his low back disability apart from one surgery that 
the Veteran reported took place in 2004.  While the Veteran 
indicated that he had difficulty performing tasks associated 
with his cattle ranching business and the Veteran's private 
physician indicated that the Veteran's ability to work was 
compromised as a result of the Veteran's back problems, this 
was attributed to both the Veteran's thoracolumbar and 
cervical spine disabilities.  Thus, the evidence does not 
show that the Veteran's low back disability alone markedly 
interfered with his employment.  The combined impact of the 
Veteran's disabilities on his ability to work is more 
appropriately addressed in the inferred TDIU claim that was 
referred to the RO for initial action herein.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim for higher ratings for the orthopedic manifestations of 
his low back disability.  See, e.g., 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for headaches, including as secondary to a 
service connected spinal disability, is denied.

Service connection for a sinus disorder, including as a 
result of exposure to Mustard Gas, is denied.  

An evaluation in excess of 10 percent for orthopedic 
manifestations of s/p lumbar laminectomy for the period prior 
to June 15, 2009 is denied.

An evaluation in excess of 20 percent for orthopedic 
manifestations of s/p lumbar laminectomy for the period 
beginning June 15, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


